Title: To Thomas Jefferson from John McIntosh, 28 December 1808
From: McIntosh, John,Walker, John,Ridge, Major
To: Jefferson, Thomas


                  
                     Father
                     
                     Washington City December 28th. 1808
                  
                  We the deputies of our nation will communicate to our Father what we have heard since our arrival. We did not think that we were bringing the talks of our old chiefs that we have dismissed. We thought that we were bringing the talks of our beloved man the Path Killer our present principal Chief and the talk of forty two towns that are also of his Mind. What we have seen and heard since our arrival at this place we think that they still count themselves principal men in our country but it is not so. The Path Killer our beloved man is the one we look to as our principal Chief to hold fast to our country by the consent of forty two towns to hold to our country as far as the present boundary lines between us the Cherokees & the whites. Those that we have now broke viz. The Black Fox The Glass & Tallontusky it is true we loved them very much for we have listened to their talks a long time. it was their own faults that they were dismissed. for they had already made up their minds to move us out of our houses before we knew any thing of it
                  Father You Know that it is not good to follow the advice of such men. And also we Know that when any of your Principal men do wrong you dismiss them and listen to them no more. In that as well as other things we mean to follow your advice. You advise us to learn your ways it is that we mean to do we have learned to do many things. And if it had not been for them we would have learned many more. When we think of their proceedings it puts us to our studies to think how much farther we would have advanced in learning if it had not been for them. when you think of us you will find in the course of a year the great progress that will be made what we inform you is what we want to do. We tell our Father thise things being fully persuaded that he will at all times be willing to assist to promote our true and lasting benefit. Those three Chiefs that are sent on tells you the same that we tell you that three of our principal Chiefs were dismissed at a council at hiwassee. They tell you that for four days after the council met there could nothing be done and then their mouths were stopt. And we also tell you the same. We will communicate to our Father more of our affairs hereafter
                  We with the greatest respect Am Your obedient Children
                  
                     John McIntosh X
                     John Walker X
                     The Ridge X
                  
               